          Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 1 of 107




 1    Michael F. Ram, (SBN 104805)
      mram@robinskaplan.com
 2    ROBINS KAPLAN LLP
      2440 W El Camino Real, Suite 100
 3
      Mountain View, CA 94040
 4    Telephone: (650) 784-4040
      Facsimile: (650) 784-4041
 5
      Jeffrey B. Cereghino, (SBN 099480)
 6    jbc@cereghinolaw.com
      CEREGHINO LAW GROUP
 7
      101 Montgomery Street, Suite 1800
 8    San Francisco, California 94104
      Telephone: (415) 433-4949
 9
      Brendan S. Thompson, Admitted Pro Hac Vice
10    brendant@cuneolaw.com
11    CUNEO GILBERT & LaDUCA, LLP
      4725 Wisconsin Avenue, NW, Suite 200
12    Washington, DC 20016
      Telephone: (202) 789-3960
13
     Attorneys for the Plaintiff Classes
14

15                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16

17   DANA GOLD, TAMMY EMERY, MARY
     LOUISE FERENCE, LAURA NORRIS,                       No. 3:14-cv-05373-RS
18   DONALD FURSMAN, and JOHN TRIANA,
     on behalf of themselves and all others              DECLARATION OF MICHAEL F.
19   similarly situated,                                 RAM IN SUPPORT OF MOTION
20                                                       FOR PRELIMINARY APPROVAL
                            Plaintiffs,                  OF SETTLEMENT
21
            v.
22
     LUMBER LIQUIDATORS, INC., a Delaware
23   corporation; and DOES 1 through 200, inclusive,
24                          Defendants.
25

26
27
                                                 1
             DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL
                                       CASE NO. 3:14-CV-05373-RS
           Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 2 of 107




 1          I, Michael F. Ram, declare as follows:

 2          1.      I am a partner with Robins Kaplan LLP and one of the counsel for the Plaintiffs

 3   and proposed class. I respectfully submit this declaration in support of Plaintiff’s motion for

 4   class certification and preliminary approval of the proposed class action settlement. I have

 5   personal knowledge of the facts in this declaration.

 6          2.      To efficiently and effectively prosecute this consumer class action, my co-

 7   counsel and my firm have worked cooperatively to pursue Plaintiffs’ and the proposed class

 8   members’ claims. These efforts have included the work described in the next few paragraphs.

 9          3.      Pleadings and related motions. Plaintiffs’ counsel researched and drafted the

10   class action complaint, and subsequent amended complaints, opposed Defendant’s motion to

11   dismiss and motion to strike, as well as a much later motion to dismiss on jurisdictional ground.

12          4.      Discovery. Discovery in this case was extensive and spanned over several years.

13   Plaintiffs served numerous interrogatories and requests for production on Lumber Liquidators

14   and received approximately 855,000 pages of documents in response. The parties engaged in

15   14 fact witness depositions (of Lumber Liquidators employees, third-party witnesses, and the

16   Named Representatives) and seven (7) expert depositions. Plaintiffs also served subpoenas on

17   two inspection groups that work with Lumber Liquidators to inspect warranty claim

18   submissions. Each Plaintiff responded to Lumber Liquidators’ document requests and

19   interrogatories, sat for deposition, and had the flooring in their home inspected by Lumber

20   Liquidators’ expert.

21          5.      Work with Experts. Plaintiffs also retained and worked closely with several

22   experts. Engineers Peter Nelson and Emily Hopps of Simpson, Gumpertz & Heger inspected

23   and tested the flooring and reviewed Lumber Liquidators’ internal documents. They produced

24   a report in support of Plaintiff’s motion for class certification and a supplemental report before

25   trial and were deposed twice. Daniel Harrington is a bamboo flooring expert who opined on

26   the replacement of Plaintiffs’ and class members’ flooring. He provided a declaration in

27   support of class certification and a subsequent report and was also deposed twice. Phil Waier,
                                                    2
             DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL
                                       CASE NO. 3:14-CV-05373-RS
             Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 3 of 107




 1   formerly of R.S. Means, provided a damages model that assessed the cost of removing class

 2   members’ flooring, the cost of the replacement product, and the cost of labor. Mr. Waier was

 3   also deposed twice.

 4            6.     Class Certification. Plaintiffs’ attorneys’ work included preparing a motion,

 5   supported by substantial evidence and expert testimony, to certify six state classes of Morning

 6   Star Bamboo flooring purchasers, and extensive briefing to address Defendant’s opposition as

 7   well as a motion to strike Plaintiffs’ experts’ testimony. Plaintiffs’ counsel also moved for

 8   leave to amend their complaint to narrow the proposed class definitions and both parties filed

 9   supplemental briefs addressing class certification and the Daubert motion. Once the class

10   certification motion was granted and the other motions resolved, Plaintiffs then filed a motion

11   to correct the California Class definition.

12            7.     Lumber Liquidators’ Rule 23(f) petitions. Plaintiffs’ counsel then had to file and

13   opposition to Defendant’s Rule 23(f) petition, and amended Rule 23 (f) petition after the Court

14   amended the California Class definition. The Ninth Circuit denied the petition on March 1,

15   2018.

16            8.     Class Notice. Plaintiffs’ counsel worked with notice administrator Rust Inc. to

17   prepare a proposed notice plan consisting of direct mail and publication notice which, after

18   approval by the Court, was implemented. Notices were directly mailed to class members, and

19   was augmented by a web-based notice program on social media and publication in several

20   industry related magazines. A total of 18 class members opted out of the class.

21            9.     Motion for Summary Judgment and Trial Preparation. Plaintiffs’ counsel

22   opposed Defendant’s motion for summary judgment, which was ultimately denied by the

23   Court. The parties prepared for trial set to begin on February 25, 2019. Plaintiffs’ work

24   included a proposed trial plan, compiling documents and deposition excerpts to use as

25   evidence, preparing Plaintiffs, class members, and experts for witness testimony, and working

26   on the joint pretrial statement.

27
                                                    3
               DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL
                                         CASE NO. 3:14-CV-05373-RS
           Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 4 of 107




 1          10.     Mediation and Settlement. The parties participated in mediations on December

 2   13, 2017 and January 26, 2018 with the Honorable Edward A. Infante (Ret.) (JAMS); and May

 3   17, 2018 and October 4, 2018 with Bruce A. Friedman (JAMS). Since the October 2018

 4   mediation, the parties continued to work to finalize the terms of the settlement, including

 5   numerous e-mail exchanges and conference calls to come to an agreement on the settlement

 6   details. No discussion of attorney fees occurred whatsoever in the negotiations. A true and

 7   correct copy of the Settlement Agreement is attached hereto as Exhibit 1.

 8          11.     The Settlement Agreement provides that if any amount of the cash portion of the

 9   Settlement Fund remains (because, for example, of uncashed checks), Plaintiffs propose to

10   distribute the remaining cash as cy pres to Habitat for Humanities. Counsel and the parties

11   have no relationship with Habitat for Humanities.

12          12.     The proposed settlement administrator is CPT Group. Three settlement

13   administrators submitted proposals concerning notice by mail and publication. Class Counsel

14   reviewed the proposals and picked CPT Group based on their pricing and experience.

15          13.     My co-counsel and my firm are prepared to continue to devote the resources

16   necessary to representing the interests of the proposed class. We have committed the necessary

17   attorneys to the litigation, and will dedicate additional resources as necessary to take this case

18   through trial, and any appeals. We are able to fund the case, even if the case were to take

19   several years to resolve. Information about our team’s experience in successfully prosecuting

20   similar cases can be found at http://www.robinskaplan.com/lawyers/michael-ram,

21   http://www.robinskaplan.com/lawyers/marie-appel, https://cuneolaw.com/brendan-s-thompson,

22   https://cuneolaw.com/charles-j-laduca, and https://profiles.superlawyers.com/california-

23   northern/san-francisco/lawyer/jeffrey-b-cereghino/13a69cf6-3641-429f-821e-

24   4f195b093bef.html.

25          14.     The named plaintiffs have demonstrated their commitment to diligently

26   representing class members’ interests. They have devoted significant time assisting Class

27   Counsel in this case over the past four years, including assisting with development of the case,
                                                    4
              DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL
                                        CASE NO. 3:14-CV-05373-RS
             Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 5 of 107




 1   responding to discovery, being deposed, and having their flooring inspected by Lumber

 2   Liquidators.

 3            15.      I have practiced complex business litigation in this District since 1982, and for

 4   the last quarter century have focused my practice on consumer class actions. I have represented

 5   plaintiffs in class actions concerning financial services, investment fraud, defective products,

 6   privacy violations, and employment in California state courts and in federal courts across the

 7   country. I also have experience as a defense lawyer practicing with Morrison & Foerster in San

 8   Francisco. In my opinion, the settlement achieved is fair, reasonable, and constitutes an

 9   excellent result for the class given the circumstances and legal challenges presented by this

10   case.

11            16.      Class Counsel will file a motion for an attorneys’ fee award of up to 33.33% of

12   the Settlement Fund and for reimbursement of their approximately $879,409 in out-of-pocket

13   litigation costs. As of September 12, 2019, Class Counsel have incurred over $8,451,396 in

14   lodestar.

15            I declare under penalty of perjury that this declaration is true. Executed at Mountain

16   View, California, this 4th day of October, 2019.

17                                                           /s/ Michael F. Ram
                                                             Michael F. Ram
18

19

20

21

22

23

24

25

26
27
                                                      5
                 DECLARATION OF MICHAEL F. RAM IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL
                                           CASE NO. 3:14-CV-05373-RS
     Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 6 of 107


                                    CERTIFICATE OF SERVICE
 1

 2    I, Michael F. Ram, hereby certify that on October 4, 2019, I electronically filed the foregoing
      with the Clerk of the Court using the CM/ECF system which will send notification of such
 3    filing to the following:
 4                                   David S. Reidy (SBN 225904)
                                      dreidy@mcguirewoods.com
 5                                   Anthony Q. Le (SBN 300660)
                                        ale@mcguirewoods.com
 6                                      MCGUIREWOODS LLP
                                   Two Embarcadero Center, Suite 1300
 7                                      San Francisco, CA 94111
                                        Telephone: 415.844.9944
 8                                      Facsimile: 415.844.9922
 9                                  Bethany G. Lukitsch (SBN 314376)
                                      blukitsch@mcguirewoods.com
10                                       MCGUIREWOODS LLP
                                            Wells Fargo Center
11                                             South Tower
                                      355 S. Grand Ave., Suite 4200
12                                    Los Angeles, CA 90071-3103
                                         Telephone: 213.457.9875
13                                       Facsimile: 213.457.9895
14                                    Diane Flannery (Pro Hac Vice)
                                      dflannery@mcguirewoods.com
15                                      Robert Francis Redmond, Jr.
                                      rredmond@mcguirewoods.com
16                                       Christopher Edward Trible
                                        ctrible@mcguirewoods.com
17                                       MCGUIREWOODS LLP
                                            800 East Canal Street
18                                    Richmond, Virginia 23219-3916
                                         Telephone: 804.775.1015
19                                        Facsimile: 804.698.2047
20                            Attorneys for Defendant Lumber Liquidators, Inc.
21
           Dated this 4th Day of October, 2019
22
                                                         ROBINS KAPLAN LLP
23

24                                                       By: /s/ Michael F. Ram
                                                                Michael F. Ram
25
                                                          Michael F. Ram, SBN #104805
26                                                        mram@robinskaplan.com
                                                          2440 West El Camino Real, Suite 100
27                                                        Mountain View, California 94040
                                                          Telephone: (650) 784-4040
28
                                                          Attorneys for Plaintiffs and Proposed Class


                                          Certificate of Service                                        1
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 7 of 107




                     EXHIBIT 1
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 8 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 9 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 10 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 11 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 12 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 13 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 14 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 15 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 16 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 17 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 18 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 19 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 20 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 21 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 22 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 23 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 24 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 25 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 26 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 27 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 28 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 29 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 30 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 31 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 32 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 33 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 34 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 35 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 36 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 37 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 38 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 39 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 40 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 41 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 42 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 43 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 44 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 45 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 46 of 107
       Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 47 of 107




       WHEREFORE, the undersigned, being duly authorized, have caused this Settlement

Agreement to be executed on the dates shown below and agreed that it shall take effect on the

last date of execution by all undersigned representatives of the Parties.

Dated this ___th day of September 2019.

Class Counsel for Plaintiffs:



Charles LaDuca
Brendan Thompson
CUNEO GILBERT & LADUCA LLP
4 725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016



Michael F. Ram
Robins Kaplan LLP
2440 West El Camino Real, Suite 100
Mountain View, CA 94040



Jeffrey B. Cereghino
Cereghino Law Group
101 Montgomery Street, Suite 1800
San Francisco, CA 94104

Defendant, Lumber Liquidators, Inc.




Lee Reeves
Sr. Vice President, Chief Legal Officer & Corporate Secretary
Lumber Liquidators, Inc.
3000 John Deere Road
Tom10, VA 23168




                                                 40
        Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 48 of 107




       WHEREFORE, the undersigned, being duly authorized, have caused this Settlement

Agreement to be executed on the dates shown below and agreed that it shall take effect on the

last date of execution by all undersigned representatives of the Parties.

Dated this           th day of September 2019.

Class Counsel for Plaintiffs:


 3
 1 /1MtliL
Charles LaDuca
                i/V5V141-\_
Brendan Thompson
CUNEO GILBERT & LADUCA LLP
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016



Michael F. Ram
Robins Kaplan LLP
2440 West El Camino Real, Suite 100
Mountain View, CA 94040


               Ce.
Jeffrey l.%Creghinot            'Yr-
Cereghino Law Group
101 Montgomery Street, Suite 1800
San Francisco, CA 94104

Defendant, Lumber Liquidators, Inc.




Lee Reeves
Sr. Vice President, Chief Legal Officer & Corporate Secretary
Lumber Liquidators, Inc.
3000 John Deere Road
Toano, VA 23168




                                                 40
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 49 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 50 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 51 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 52 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 53 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 54 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 55 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 56 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 57 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 58 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 59 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 60 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 61 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 62 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 63 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 64 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 65 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 66 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 67 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 68 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 69 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 70 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 71 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 72 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 73 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 74 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 75 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 76 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 77 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 78 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 79 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 80 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 81 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 82 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 83 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 84 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 85 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 86 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 87 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 88 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 89 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 90 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 91 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 92 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 93 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 94 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 95 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 96 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 97 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 98 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 99 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 100 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 101 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 102 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 103 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 104 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 105 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 106 of 107
Case 3:14-cv-05373-RS Document 270-1 Filed 10/04/19 Page 107 of 107
